Title: To Thomas Jefferson from Eliakim Littell, 17 February 1825
From: Littell, Eliakim
To: Jefferson, Thomas


Sir
Washington
17 Feb. 1825.
I have the honour to enclose to you a note from Gov. Clinton, introductory to a scheme of which a draft is also enclosed. I should have been glad to have delivered it in person, but that the journey to Monticello would have occupied to much time. I console myself by the reflection that it will be less trouble to you to read the papers than to see a visitor.You will perceive that the scheme is of great importance. The longer I have looked at it, the more extensive does it seem:—& yet this extent does by no means make it impracticable, for the parts of the plan are not necessarily connected. There will not for instance, be a necessity for delaying the publication of a complete course of Ancient History—on account of any difficulties that may arise in making selections for the Modern Course. It may be difficult to prepare such a series of works on Divinity as may be liable to no objection—but this will not be the case in the preparation of the Poets. In so far as the scheme can be prosecuted, will the good hoped from it be secure.I am now about to proceed to Harrisburgh to ask our Pennsylvania legislature to grant a lottery for the sale of the books. Should I be successful I shall apply to each of the other states for permission to sell tickets within their limits, or perhaps to Congress, which Chancellor Kent informs me could grant an authority for their general sale.In order that my application to the Pennsylvania legislature may be successful, it is important that I present to them the good opinion of some persons in high  esteem among them. Will you honour my plan with yours? This request is not lightly made, I assure you Sir, for I should not venture upon it unless for some object which I supposed to be of great public importance. It might be given either as an answer to Gov. Clinton’s letter (which might be included open to me to be copied & sent to him) or in any way that may be deemed proper.I shall anxiously wait, in Philadelphia, your answer to my request, & I respectfully ask that you will send it as early as may be consistent with your convenience, lest I should be too late for this session.I am sir, with great respect, Your most obedt servtE. Littell.